

116 S1104 IS: No Red and Blue Banks Act
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1104IN THE SENATE OF THE UNITED STATESApril 10, 2019Mr. Kennedy (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the General Services Administration from awarding contracts to certain insured
			 depository institutions that avoid doing business with certain companies
			 that are engaged in lawful commerce based solely on social policy
			 considerations.
	
 1.Short titleThis Act may be cited as the No Red and Blue Banks Act. 2.Insured depository institutions (a)In generalThe General Services Administration may not award a contract to an insured depository institution, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813), or an affiliate of a depository institution if the insured depository institution or affiliate avoids doing business with certain companies that the insured depository institution or affiliate believes are engaged in lawful commerce based solely on social policy considerations.
 (b)ApplicabilityThis Act shall not apply to any contract awarded before the date of enactment of this Act.